                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                No. 2:19-CV-00046-FL

JODIE MIDGETT,                      )
                                    )
                    Plaintiff,      )
                                    )
                    v.              )                  ORDER FOR PAYMENT OF
                                    )                  ATTORNEY FEES UNDER THE
ANDREW SAUL,1                       )                  EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
___________________________________ )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $4,050.00 in attorney’s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel, Branch

W. Vincent, and mailed to his office at 8 Juniper Trail, Southern Shores, NC 27949, in

accordance with Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees

under the Equal Access to Justice Act.

                         3rd
       SO ORDERED this _________ day of June, 2021.



                                       ________________________________
                                       LOUISE W. FLANAGAN
                                       UNITED STATES DISTRICT JUDGE


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
